Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160882
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  DEBRA K. ANDRESON and DAVID E.                                                                        Elizabeth T. Clement
  ANDRESON,                                                                                             Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiffs-Appellants,
  v                                                                  SC: 160882
                                                                     COA: 345864
                                                                     Eaton CC: 2016-000735-CK
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           s0831
                                                                                Clerk